DETAILED ACTION
This is a Notice of Allowability based on the 17/323,624 application response filed on 10/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-11, 14, 16-18, 21, and 23-24 are allowed.
The prior art of record NPL 1 (Rolling J-Cup Prototypes; Reddit), Freshour (US Patent No. 3,268,224), Sergakis (US Patent Publication no. 2019/0247702), and Wu (US Patent No. 8,052,587) are the closest prior arts to the claimed invention but fails to teach or render obvious a recessed portion between the first end and the second end; the recessed portion configured to receive a barbell; the recessed portion is around the entirety of a perimeter of the main body.
Claims 3-11 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claims 16-18 depend directly or indirectly from claim 14 and are allowable for all the reasons claim 14 is allowable. Claims 23-24 depend directly or indirectly from claim 21 and are allowable for all the reasons claim 21 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784